Citation Nr: 1513270	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  06-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2005 by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which denied the Veteran's service connection claim for hypertension.  See June 2005 Notice of Disagreement; September 2006 Statement of the Case (SOC); October 2006 VA Form 9; June 2007 SOC; June 2010, October 2010 and July 2011 Supplemental Statement of the Case (SSOC).

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in San Antonio, Texas.  A copy of the transcript has been associated with the Veteran's claims file.  In June 2012 the Board remanded the appeal for a VA examination and an etiological opinion.  The RO issued a SSOC in December 2012 denying the Veteran's service connection claim for hypertension.  In October 2013 the Board issued a second remand to obtain an addendum etiological opinion for the Veteran's hypertension.  In December 2013 the RO issued a SSOC continuing its denial of service connection.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains the February 2015 post remand brief filed by the Veteran's representative and other duplicative or non-relevant documents with respect to this appeal.  Virtual VA contains VA treatment records and other duplicative or non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Veteran contends that he has had instances of high blood pressure measurements while in-service.  

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In its prior remand, the Board found the July 2012 VA medical opinion inadequate.  The inadequacy stemmed from the examiner's failure to discuss the Veteran's April 1986 complaints of feeling like blood was rushing into his head and his two sets of blood pressure level readings - 124/80, 124/80, and 120/80 and 120/92, 120/94, and 120/96 - taken in April 1986.  The examiner also failed to discuss the Veteran's August 1986 complaint of experiencing high or low blood pressure in his Report of Medical History.  Moreover the Veteran's claims file did not contain any mention of a 1980 questionnaire where he checked hypertension.  The Board's remand directive requested the VA examiner to provide an addendum opinion which addressed the Veteran's complaints and findings noted in the Veteran's STRs including the notes made in April and August 1986, post-service treatment records, and Veteran's lay statements.  

In November 2013, the Veteran was provided a VA hypertension examination and the VA examiner chronologically listed the Veteran's blood pressure readings, reason for the treatment visit, and the Veteran's weight.  However, the examiner failed to discuss the significance of the medical history data in reaching her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, as requested in the prior remand directive, the examiner did not discuss the Veteran's complaints in April and August 1986 other than to note the Veteran's blood pressure levels.  See Stegall, 11 Vet. App. 268.

38 C.F.R. § 4.104 Diagnostic Code 7101 Note (1) defines hypertension as "the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  There are instances of in-service treatment notations where the Veteran's diastolic blood pressure was 90 or above - i.e. January 14, 1980, September 18, 1981, March 5, 1983, May 7, 1985, April 15, 1986, and October 26, 1990 (systolic blood pressure above 160mm.).  The November 2013 VA examiner's medical opinion fails to address whether these blood pressure readings, coupled with the Veteran's other in-service blood pressure readings, represent an onset of hypertension as contended by the Veteran.

Moreover, the VA examiner stated that "[a]s of 1/8/07 there is still not a diagnosis of hypertension listed in his problem list found in the chart."  However, the Veteran's private treatment records from The WellMed Medical Management, P.A. from November 2004 contains a diagnosis for hypertension and noted a history of hypertension with a July 2004 prescription for the blood pressure medication Lisinopril.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the November 2013 addendum opinion fails to inform the Board in adjudicating the Veteran's claim.

Finally, the November 2013 VA examiner mentioned the Veteran "[h]as a letter from a primary care physician stating that service records show hypertension in 1980."  The claims file does not contain this medical opinion.  The RO must attempt to obtain this private medical opinion.

Therefore, to fully comply with the Board's previous remand, this case must be remanded for the AOJ to obtain an addendum opinion containing a medical sound rationale for the conclusion reached and taking into account the Veteran's history of blood pressure readings and medical history.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain a copy of the primary care physician's opinion stating that his hypertension began in 1980 or while in-service.  Request of the Veteran to identify the primary care physician who provided the medical opinion and obtain a release as necessary.  Notify the Veteran of the results of the record request.  If the records are not received, follow the notification procedures of 38 C.F.R. § 3.159(e).

2.  After the above is completed.  Return the November 2013 examination report and claims file to an appropriate VA examiner for an addendum opinion.  

The November 2013 VA examiner chronologically lists the Veteran's blood pressure readings, reason for the treatment visit, and the Veteran's weight but the examiner does not discuss the significance of the medical history data in reaching her conclusion that the Veteran's hypertension is not related to service.  In light of elevated blood pressures readings (for VA purposes, diastolic blood pressure 90mm or greater, or systolic blood pressure 160mm. or greater with a diastolic blood pressure of less than 90mm), and notations in April 1986 and August 1986 (as discussed above in the body of this Remand) the Board seeks an opinion on whether there is a sound medical basis for finding that the Veteran's hypertension actually had its onset in service. Accordingly, the examiner is again asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is etiologically related to his service.  In so opining the examiner must explain if there is any difference between elevated blood pressure readings and hypertension.  

The opinion must be supported by a clear rationale.  

3.  After the development requested above has been completed, the AOJ/AMC should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and be given the opportunity to respond before returning the claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


